Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
William J. Casto, D.O.,
(OI File No. 3-10-40007-9)
Petitioner,

v.

The Inspector General.
Docket No. C-14-68
Decision No. CR3132
Date: February 28, 2014

DECISION

I sustain the determination of the Inspector General (1.G.) to exclude Petitioner,
William J. Casto, D.O., from participating in Medicare, Medicaid, and all other
federally funded health care programs for a minimum period of five years.

I. Background

Petitioner is a physician. The I.G. excluded Petitioner from participating in
Medicare, Medicaid, and all other federally funded health care programs for a
period of at least five years based on the I.G.’s determination that Petitioner was
convicted of a felony within the meaning of section 1128(a)(4) of the Social
Security Act (Act). This section mandates the exclusion of anyone who is
convicted of a felony related to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance. The minimum period of
exclusion that the I.G. must impose pursuant to section 1 128(a)(4) is at least five
years. Act § 1128(c)(3)(B).

Petitioner requested a hearing and the case was assigned to me. I ordered the
parties to file briefs and their proposed exhibits including the written direct
testimony of any proposed witnesses. The LG. filed a brief and three exhibits that
are identified as I.G. Ex. 1 —1.G. Ex. 3. Petitioner filed a brief and three exhibits
that are identified as P. Ex. A, P. Ex. B, and P. Ex. C. I receive all of the exhibits
into the record.

Petitioner also requested that I convene an in-person hearing so that I could hear
the testimony of Petitioner and a witness whose affidavit is in the record as P. Ex.
C. Ideny that request. Petitioner has offered no facts through the affidavits he
submitted that are material to the outcome of this case.

II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue in this case is whether the I.G. is required to exclude Petitioner for a
minimum period of five years.

B. Findings of Fact and Conclusions of Law

The essential facts of this case are undisputed. On December 18, 2011, Petitioner
pled guilty to a single felony offense in the United States District Court of the
Western District of Virginia. I.G. Ex. 3 at 1, 6. The court subsequently accepted
that plea. I.G. Ex. 2 at 1. Petitioner pled guilty to violating 21 U.S.C. § 846,
which makes it a felony to conspire to acquire or obtain controlled substances by
misrepresentation, fraud, forgery, deception and subterfuge. Petitioner’s
conviction was based on numerous acts in which Petitioner wrote prescriptions for
controlled substances (Hydrocodone, Oxycodone, and Alprazolam) on behalf of
individuals who were not his patients. Jd. at 9-13.

Petitioner’s conviction was for an offense related to the unlawful dispensing of
controlled substances and it fell squarely within the reach of section 1128(a)(4) of
the Act. Exclusion is mandatory in this case. Furthermore, there is no issue as to
the reasonableness of the exclusion because the I.G. opted to exclude Petitioner for
five years, the minimum period mandated by law. Act § 1128(c)(3)(B).

Petitioner makes arguments that are essentially equitable. He argues that his
practice is located in an area that is underserved by physicians and he contends
that his services are needed in order to provide care to the residents of his
community. He argues also that he wrote his unlawful prescriptions to help out an
individual who he thought was a friend, suggesting that his desire to lend a helping
hand to a friend compromised his judgment. He avers that none of his unlawful
activity affected a federally funded health care program.
I have no authority to consider Petitioner’s equitable arguments. The I.G. imposed
the minimum exclusion required by law and under no circumstance may I reduce
that exclusion period.

Petitioner argues also that the exclusion should be made retroactive to August 10,
2010, the date when Petitioner contends that he stopped treating Medicare
beneficiaries and State Medicaid recipients. I am not authorized to change the
start date of an exclusion. The applicable regulations establish that the exclusion
will be effective 20 days from the date of the I.G.’s written notice to the affected
individual and I am bound by all applicable regulations. 42 C.F.R.

§ 1001.2002(b).

/s/
Steven T. Kessel
Administrative Law Judge

